Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on May 17, 2021 have been entered and considered. Claims 4 and 12 - 13 have been canceled. Claims 1 – 3, 5 – 11 and 14 – 29 are pending in this application. Claims 5 - 11 and 14 – 29 have been withdrawn from further consideration subject to restriction requirement. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Ozawa in view of Fujimoto as detailed in Office action dated March 17, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.       

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. US 2013/0136892 A1 (Ozawa) in view of Fujimoto et al. JP-06-065826 A (Fujimoto) and further in view of Schmidt et al. US 2014/0208491 A1 (Schmidt). English abstract and Machine Translation of the Fujimoto reference is used herein.

Considering claims 1 – 3, Ozawa teaches a stuffing comprising a long-fiber wad (8), corresponding to Applicant’s down-like cotton material, formed by integrating an effect yarn (float) with a core yarn (axial fiber). The effect yarn is opened to form loop-like fibers. Said wad yarn is formed by using an air-entangled yarn for the long-fiber wad, respectively one string of core yarn and one string of effect yarn are fed to two feed rollers of an air-entanglement device. The yarns are subjected to a combine-entangling treatment with an entanglement nozzle having an air pressure of 0.01 to 1.0 MPa, at a core yarn feeding rate of 10 to 200 m/min, an effect yarn feeding rate of 20 to 10000 m/min, and a winding rate of 10 to 200 m/min. A plurality of strings of the long-fiber wad (8) are arranged in parallel in at least one direction, and sewn to a ticking so as to be integrated with the ticking. Further, Ozawa also teaches a stuffed article where 
Moreover, Ozawa does not recognize that the bulky portions formed by air-interlacing core filaments (corresponding to “axial filaments’) and petal filaments (corresponding to “float filaments”) are arranged at predetermined intervals or that the petal filaments have irregular cross section. However, Fujimoto teaches a fancy yarn having silky gloss, and its manufacturing method in which the sheath yarn amount of supply can change by a signal input, and a time delay of a real operation time to a signal input time is characterized by controlling and processing the sheath yarn amount of supply with speed of response of 30 or less msec [Claim 1]. Further, Fujimoto teaches at [0009 – 0011] and FIG. 3 below that the feature of forming bulky portions at intervals when forming the same by air interlacing is a result effective variable related to the final application of the yarn; and at [0015] that  high bulkiness is achieved easier with filaments having irregular cross section. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date in the instant application to adjust the air entangling operational parameters (yarns speed, air flow, etc.), and cross section shape of the float yarn in Ozawa in order to obtain the desired diameter for the down-like ball mass, their interval alignment at a desired intervals, including 10 cm or less in the length direction, resulting in the desired bulkiness and filling effect. 


    PNG
    media_image1.png
    139
    462
    media_image1.png
    Greyscale


As to the limitation in claim 3 requiring that a silicone resin is fixed to the cotton-like long fiber to thermally stabilize the shape, Ozawa teaches at [0044] that it is preferred that further a silicone-treatment agent is fixed by heat to the long-fiber wad .
As to the limitations in claims 1 – 3 requiring that the size of the down-like ball mass, the interval between down-like ball mass, and a float density are adjusted by changing a gap interval between and end of a tip nozzle portion and a deepest portion of a mortar-like surface of a venture in a unit for air entangling, and wherein an infeed angle In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show unobvious difference between the In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art strongly suggests the claimed subject matter. It is noted that if the applicant intends to rely on Examples in the specification or in a submitted declaration to show non-obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art. 
Ozawa in view of Fujimoto does not specifically recognize that the float is selected from a C type cross section yarn and a modified cross section yarn whose surface area is larger than that of a circular cross section yarn. However, Schmidt teaches at [0018 and 0019] core spun yarns (comprising a core yarn and a float yarn), wherein the filaments of the float yarn can be of any cross section shape, including round, triangle, star, square, oval, bi-lobal, tri-lobal, or flat. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue the known options within his or her technical grasp, and select any of Schmidt’s cross sections for Ozawa-Fujimoto float yarn as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, when it is desired to provide the float with good covering area. 
Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on May 17, 2021 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 103 rejection 

Applicant’s arguments filed on May 17, 2021 have been carefully considered but they are moot in view of the new grounds of rejection presented above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786


 
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786